UNI'l`ED STA'I`ES DIS'I`RIC'I` COUR'l`
FOR 'I`HE DISTRICT OF COLUMBIA

)

A.B., a minor by her mother and )
Next Friend Ebony R. Holmes-Ramsey, )
)

Plaintiffs, )

)

v_ ) Civil Actio11 No. 10-1283 (ABJ)

)

DISTRICT OF COLUl\/fBIA, )
)

Defendant. )

)

ORDER

Based on the Court’s review of the Magistrate Judge’s Report and Recommendation,
plaintiffs’ objections, and defendant’s response to those objections, it is ORDERED that the
Magistrate Judge’s Report and Recommendation [Dkt. # 60] is adopted in part and rejected only
to the extent that it reduces the applicable hourly rate set by the Laj'e_v matrix by 25%. The fee
award in this case is calculated at the full Laje_v rate_

lt is FURTHER ORDERED that plaintiffs’ motion for attorneys’ fees is granted in part
and denied in part, and that defendant District of Columbia shall, by February 28, 2014, pay

$49,432. 12 in costs and attomeys’ fees to plaintiffs Ebony R. Holmes-Ramsey and A.B.

\BQjac,lw-%~

AMY BERMAN JACKSON
United States District judge

DATE: january 31, 2014